DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on May 5, 2022, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
“Under 35 U.S.C. 119(e), the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter claimed in the nonprovisional application that claims the benefit of the provisional application.” MPEP § 211.05 (citing New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294, 63 USPQ2d 1843, 1846 (Fed. Cir. 2002) (holding “a nonprovisional application to be afforded the benefit date of the provisional application, the specification of the provisional must contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms, 35 U.S.C. 112¶1, to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application.")).
Here, the disclosure of the prior-filed provisional application, Application No. 61/954,434 with a filing date of Mar. 17, 2014, for which this application claims benefit, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for some features of the Independent Claims of this application. Specifically, provisional application, 61/954,434 (Mar. 17, 2014) does not provide support for a vault, key-splitting/restoring, and target range claimed features of Independent Claims. Rather, support is found for these claimed features in Provisional application 61/990,017 (May 7, 2014). This determination is based on an electronic search of keywords: “split”; “vault”; “local”; “storage”; “target”; “cold”; “storage”; and “range” in all provisional applications to which this application claims benefit. “If a claim in the nonprovisional application is not adequately supported by the written description and drawing(s) (if any) of the provisional application (as in New Railhead), that claim in the nonprovisional application is not entitled to the benefit of the filing date of the provisional application.” MPEP § 21105(I)(A). Accordingly, the earliest priority date of May 7, 2014, is being used for search and prior art for all claims . Id. 
Applicant argues “the claimed features find support throughout the Provisionals as filed.” Applicant’s Reply at *9. However, noticeably missing from Applicant’s argument is where in provisional application, 61/954,434 (Mar. 17, 2014) support is located for vault, key-splitting/restoring, and target range features of the Independent Claims. Thus, Applicant’s argument is conclusory and Examiner maintains that provisional application, 61/954,434 (Mar. 17, 2014) does not have adequate support under § 112(a) to confer priority to Mar. 17, 2014, as explained in MPEP § 211.05(I)(A). Accordingly, Examiner maintains a priority date of May 7, 2014 for search and prior art.

Claim Status
 
The status of claims is as follows: 
Claims 1–7, 9, and 11–22 are entered and examined with Claims 1, 11, and 18 in independent form.
Claims 1–7, 9, and 11–20 are presently amended.
Claims 8 and 10 are presently cancelled.
Claims 21 and 22 are presently added.

Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed Nov. 19, 2020, [“Applicant’s Specification”] and accepted for examination. 
Applicant's Amendment to address claim objections has been reviewed and has overcome each and every objection to the claims previously set forth in the Non-Final Office Action mailed Feb. 11, 2022, [“Non-Final Office Action"]. The objection to Claims 1, 2, 3, 11, 14, and 18 is withdrawn.

Response to Arguments
Specification

	Applicant’s argument is persuasive. Applicant’s Reply *9–10. The objection to Applicant’s Specification previously set forth in the Non-Final Office Action is withdrawn.
Drawings
	Applicant argues there is no need to identify “private key” by its part number in some Figures (e.g., Fig. 49), while other Figures have the “private key” part number identified (e.g., Fig 46) because a person of ordinary skill would understand that the same part whether identified by part number is not is actually, the same part. Further, the as-filed Drawings are in compliance with MPEP § 608.02 because the part and part number is identified in at least one figure. Applicant’s Reply *10. Examiner respectfully disagrees. “private key 79” inappropriately refers to different forms of the private key (pre-split and post-split) but has the same part number for each form. This does not comply with 37 CFR 1.84 (p)(4). For example, in Spec., ¶ [0106], the “private key 79” is described as “a nine digit sequence of characters that are provided to the splitter 66.” E.g., Fig. 46. The pre-split private key 72 is a first form of the private key 72. Next, “the splitter 66 splits the nine digits of the private key 79 into seven overlapping codes (Codes 1 to 7).” Spec., ¶ [0106]. “A separate [private] key may be used for each one of seven codes.” Id. “Once all the codes have been encrypted, the offline distribution module 72 transmits each one of the encrypted codes (Encrypted Code 1 to 7) to a separate location” and stores them. Spec., ¶ [0107], Fig. 47. However, the post-split private keys (Codes 1 to 7) are labeled on Fig. 47 the same as the pre-split private key 79. This is further support Applicant in citing a portion of Applicant’s Specification to support their argument that no changes to the drawings are required. Applicant’s Reply at *10 (citing Spec., ¶ [0110] (“The private key 79 is only held in a split and encrypted form at the distributed locations where the offline distribution module 72 in FIG. 46 has distributed them to.”). Thus, it is not clear both in Applicant’s Specification and in the associated Drawings whether “private key 79” refers to the pre- or post-split private key, which are not the same parts, and should not have the same part numbers. Accordingly, the drawings objection is maintained and clarified below.
35 U.S.C. § 103 Argument

Applicant argues the prior art of record, Winklevoss, DeCastro, and NPL Coinbase do not disclose the following amended feature of Independent Claims identified by underline: 
"transferring respective cryptocurrency values associated with a first subset of the plurality of cryptocurrency wallet addresses stored on the local register to a first vault address of the plurality of cryptocurrency vault addresses, wherein the transferring comprises removing, from the local register, the respective cryptocurrency values associated with the first subset of the plurality of cryptocurrency wallet addresses." 

Applicant’s Reply at * 10–2. Rather, prior art Winklevoss merely discloses "the key pairs may be erased from isolated computer 30" and prior art “DeCastro and NPL Coinbase fail to cure the deficiencies of Winklevoss. Id. at *12. Therefore, this amended feature of the Independent claims “is distinguishable over the cited references.” Id. Applicant’s argument is not persuasive for the reasons here and in the § 103 rejection below. The limitation at issue in view of Applicant’s Specification transfers “cryptocurrency” from “local storage” to “value storage” by removing the cryptocurrency from local storage. Winklevoss discloses “Upon deposit of digital assets into cold storage, the corresponding private keys may be transmitted to the recordation system, which will store a record of the transaction. When digital assets are removed from a wallet, a record of the removal and/or wallet destruction can be sent to the system.” Winklevoss, col. 35:49–54. Wallet destruction anticipates the amended limitation to a PHOSITA. Alternatively, DeCastro discloses said limitation. DeCastro, ¶ [0072] (“Typically, cold storage manifests as a scenario in which a person prints the private keys or other data held in hot storage onto a paper medium while deleting the same data from its prior location within the system.”).
Applicant’s remaining arguments with respect to Claims 1–7, 9, and 11–20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “79” has been used to designate both the “pre-split private key” and “post-split private key,” two different part as explained by Applicant’s Specification. Compare, Spec.,  ¶ [0106] (The private key 79 is … a nine digit sequence of characters that are provided to the splitter 66.”) with ¶ [0110] (The private key 79 is only held in a split and encrypted form at the distributed locations where the offline distribution module 72 in FIG. 46 has distributed them to.”).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "79" and "no part number" have both been used to designate private key.  E.g., Fig. 49.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
¶ [0108]: It is believed that “the private keys 79” are “private keys” without a part number to distinguish the post-split private keys from the pre-split private key 79. Not all locations identified. Applicant should review the specification for other instances and confirm all citations to private key.

Claim Objections
Claim 21 is objected to because of the following informalities. Appropriate correction is required.
Claim 21: Claim 21 is objected to for having two periods. MPEP § 608.01(m) (“Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)”).

Examiner’s Statement of Eligibility Under 35 U.S.C. § 101
Claims 1–7, 9, and 11–22 are directed to statutory categories of methods or systems but do not recite an abstract idea exception. Instead, the pending claims recite an improvement in cryptocurrency security, when viewed by Applicant’s Specification and a PHOSITA. MPEP § 2106.05(a). The claimed features conferring eligibility are:
transferring cryptocurrency values associated with a subset of the plurality of cryptocurrency wallet addresses stored on the local register to one of the plurality of cryptocurrency vault addresses for the user, wherein the transferring comprises removing, from the local register, the cryptocurrency values associated with the subset of the plurality of cryptocurrency wallet addresses;
Applicant’s Specification explains that “[e]xisting systems do not provide a solution for maintaining security of Bitcoin addresses while still allowing the users to use Bitcoin addresses within their wallets for transacting with other users” and “[u]sers may therefore be reluctant to store bitcoin in their wallets without any additional security features.” Spec., ¶¶ [0009], [0011]. Applicant’s solution is a “vault [that] looks like a wallet, but has a security feature that limits transfer of bitcoin out of the vault.” Spec., ¶ [0144].
NPL Coinbase (Oct. 9, 2012)—a teaching reference identified below in the § 103 rejection and on the attached PTO-892—is additional evidence of what a PHOSITA would understand at the time of the invention. NPL Coinbase describes the importance of “offline storage” as an additional layer of security to thwart “hackers.” NPL Coinbase, p. 001. For these reasons, the pending claims are eligible under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1–7, 9, and 11–22 are rejected under 35 U.S.C. 103 as being unpatentable over Winklevoss et al. (U.S. Pat. No. 9,892,460) [“Winklevoss”] in view of DeCastro (U.S. Pat. Pub. No. 2015/0170112) [“DeCastro”] and further in view of NPL: “Coinbase now storing 87% of customer funds offline” (Oct. 9, 2012) [“NPL Coinbase”].

Regarding Claim 1, Winklevoss discloses
A method comprising: 
with a multi-user cryptocurrency host computer system: 
(See at least Fig. 1 and associated text col. 12:21–8, “A digital math-based asset network, such as a Bitcoin network, may be an online, end-user to end-user network hosting a public transaction ledger 115 and governed by source code 120 comprising cryptologic and/or algorithmic protocols. A digital asset network can comprise a plurality of end users, a ... N, each of which may access the network using one or more corresponding user device 105a, 105b, .. . 105N.” “In addition, a digital asset network, such as a Bitcoin network, may include one or more digital asset exchange 130, such as Bitcoin exchanges (e.g., BitFinex, BTC-e).” Col. 12:57–9.)

storing, on a local register [mobile device] of the multi-user cryptocurrency host computer system, a plurality of cryptocurrency wallet addresses [public address or key] for a digital wallet of a user of the multi-user cryptocurrency host computer system; 
(Examiner interprets “digital wallet” as software operating on a mobile device that holds all of your cryptocurrency public addresses and secret (private) keys. Relevant here, the  local register (memory) of the mobile device is accessible from the internet.
Digital assets are cryptocurrency (bitcoin) and are stored in digital wallets. See, Figs. 18A & 18B and associated text col. 55:54–7 (“FIGS. 18A and 18B are flow charts of various exemplary processes for assigning digital assets ( e.g., bitcoins) obtained at creation and distributing them among digital wallets.”) “Digital assets [bitcoins] may be associated with a digital asset [bitcoin] account, which may be identified by a digital asset [bitcoin] address [public address]. … One or more digital asset [bitcoin] accounts may be accessed and/or stored using a digital [bitcoin] wallet, and the [bitcoin] accounts may be accessed through the wallet using the [public and private] keys [addresses] corresponding to the account.” Col. 16:51–9; Fig. 2;. “[A] digital [bitcoin] wallet may be a mobile wallet, which may operate on a mobile device.” Col. 20:4–7.” A mobile device “may run software, such as a digital [bitcoin] wallet.” Col. 73:7–8. A digital asset [bitcoin] account identifier and/or a digital [bitcoin] wallet identifier may comprise a public key and/or a public address. Such a digital asset [bitcoin] account identifier may be used to identify an account in [bitcoin] transactions.” Col. 16:54–7. “A public address may be a version of a public key.” Col. 17:14–5. “[E]very Bitcoin public address has a matching private key, which can be saved in the digital wallet file of the account holder.” Col. 17:54–6. “The matching private key may be stored in a digital wallet.” Col. 17:33–4.)

controlling a local storage to store a plurality of cryptocurrency vault addresses for the user; 
(Examiner interprets “local storage” as a digital wallet of an isolated computer or portion of the same computer that is not accessible from the internet. “Vault addresses” are therefore the same wallet address described above but inaccessible from the internet. The distinction between “local register” / “wallet address” above and “local storage” / “vault address” here, is whether the “storage” is accessible from the internet.
See at least col. 32:1–45, “a [bitcoin] transaction may be processed using both an isolated and a networked computer. Such a [bitcoin] transaction may be performed using an air-gapped digital wallet, such as described in the context of FIG. 4D. … an unsigned [bitcoin] transaction [lacking the private key] may be performed on a networked computer, which may only contain one or more wallets capable of watching [bitcoin] transactions and/or performing unsigned [bitcoin] transactions. A non-networked, isolated computer may contain one or more complete wallets (having the corresponding private key), which may be used to sign [bitcoin] transactions. The [bitcoin] transaction may be transferred to the isolated computer for signing [controlling local storage] … the unsigned [bitcoin] transaction data may be transferred manually, such as by saving the data from the networked computer to a removable storage medium ( e.g., a USB flash drive, CD, CD-ROM, DVD, removable hard drive, disk, memory card, to name a few), and inputting or otherwise operatively connecting the storage medium to the isolated computer. The isolated computer may then access and sign the [bitcoin] transaction data. The signed [bitcoin] transaction data may then be transferred back to the networked computer using the same or different method of transfer as used for the unsigned [bitcoin] transaction data. The networked computer may then access and upload, distribute, or otherwise act on the signed [bitcoin] transaction data to complete the [bitcoin] transaction. … the networked computer and the isolated computer may be operatively connected, e.g., using a wired connection ( e.g., a USB cable, Ethernet cable, Lap link cable, to name a few) or using a wireless connection (e.g., Bluetooth, Wi-Fi, infrared, radio, to name a few). Such operative connection may replace the manual transfer of transaction data between the computers, and in embodiments, security measures, such as firewalls or automated separable physical connector devices ( e.g., controlled from the isolated computer), may be employed to protect against unauthorized access, particularly to the isolated computer. See also at least Figs. 9A & 9B and associated text col. 34:12–col. 35:55, describing the operation of “cold storage”. Storage is “local” to the location where the vault is located, e.g., “New York City.” Col. 34:45. Alternatively, “a digital wallet may be a mobile wallet, which may operate on a mobile device (e.g., mobile phone, smart phone, cell phone, iPod Touch, PDA, tablet, portable computer, to name a few).” Col. 20:4–7. A mobile device is “local storage.” “[T]he main set of vaults may be located in a geographically proximate area.” Col. 5:50–1.)

transferring respective cryptocurrency values associated with a first subset of the plurality of cryptocurrency wallet addresses stored on the local register to a first vault address of the plurality of cryptocurrency vault addresses, 
(See explanation of transferring digital assets from a networked computer to an isolated computer explained supra. See at least col. 34:14–25, “In embodiments, a digital asset account holder may operate one or more computers to manage, process, and/or store the transactions and/or digital assets. In embodiments, a portion, consisting of some or all, of the digital assets may be stored in cold storage, which involves no outside connections. … In embodiments, electronic vaults may be used [for cold storage]. Electronic vaults may comprise cloud storage, one or more hard drives, flash drives, memory cards or like storage technology, to name a few.” Figs. 8 & 10B; see also the rejection to the limitation above citing col. 32:1–45)

wherein the transferring comprises removing, from the local register, the respective cryptocurrency values associated with the first subset of the plurality of cryptocurrency wallet addresses; 
(See at least Winklevoss, col. 35:49–54, “Upon deposit of digital assets into cold storage, the corresponding private keys may be transmitted to the recordation system, which will store a record of the transaction. When digital assets are removed from a wallet, a record of the removal and/or wallet destruction can be sent to the system.” Alternatively, DeCastro discloses said limitation. DeCastro, ¶ [0072] (“Typically, cold storage manifests as a scenario in which a person prints the private keys or other data held in hot storage onto a paper medium while deleting the same data from its prior location within the system.”).

storing a first private key of the first vault address on the local storage in association with the first vault address; 
(See at least Fig. 10B and associated text col. 34:25–33, “Electronic vaults may hold one or more keys and/or key segments, which may be encrypted and/or encoded as described herein. … Components may be at least digital wallets, public and/or private keys, or assets.”) 

splitting the first private key stored on the local storage into multiple codes and distributing the multiple codes to a plurality of offline locations; 
(“multiple codes” is interpreted in view of Applicant’s Specification as private key segments. Spec., ¶ [0106]. See at least Fig. 9A and associated text col. 34:33–8, “FIG. 9A is a schematic diagram of a cold storage vault system in accordance with exemplary embodiments of the present invention. In embodiments, each private key to be stored in vaults 70 for cold storage may be divided into one or more segments 80. In embodiments, each segment can be stored in a separate vault 70. … Each vault may then be located at different locations, e.g., Locations A, B, and C. In embodiments, each vault (e.g., 70-Aa, 70-A2, 70-A3) may be located at different locations in the same general vicinity ( e.g., the general vicinity of Location A, which may be New York City).”)

removing the first private key from the local storage; and 
(See at least Col. 26:47–53, “Following storage of the key pairs, the key pairs may be erased from isolated computer 30. Erasure may occur using the computer operating system's delete features, customized software or computer code designed to remove the data from computer memory, magnets used to physically erase the data from the computer's storage drives, and/or other techniques known in the art.” See also, Fig. 11A and associated text col. 38:42–5, “In a step S3426, the storage system may obtain a private key to be stored. The storage system may receive the key or fetch it, e.g., from a user electronic device, such as a mobile phone.” )

	
Winklevoss does not disclose but NPL Coinbase discloses

recording a total cryptocurrency value of the first vault address on the local storage; 
(This limitation is not significantly different than “storing a first private key of the first vault address at the local storage” taught by Winklevoss as explained supra. 
NPL Coinbase explains, “private keys [ ] represent the actual bitcoins.” NPL Coinbase, p. 001. “What we actually store on the USB drives is a number of pre-generated bitcoin addresses along with their private keys.” NPL Coinbase, p. 004. Thus, “recording a total value of the first vault address at the local storage” is interpreted under BRI as “storing a first private key of the first vault address at the local storage.” Examiner finds NPL Coinbase is additional evidence of what is basic knowledge or common sense to one of ordinary skill in this art after considering the factors in MPEP § 2141.03 (“If the only facts of record pertaining to the level of skill in the art are found within the prior art of record, the court has held that an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level.”). The reference is cited in its entirety.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to combine the understanding that private keys represent actual bitcoins as explained in NPL Coinbase, with Winklevoss, with the motivation to “provide[ ] an important security measure against theft or less of bitcoins.” NPL Coinbase, p. 0001.

Alternatively, Winklevoss does not disclose but DeCastro discloses the limitation at issue

wherein the transferring comprises removing, from the local register, the respective cryptocurrency values associated with the first subset of the plurality of cryptocurrency wallet addresses; 
(See at least ¶ [0072], “Typically, cold storage manifests as a scenario in which a person prints the private keys or other data held in hot storage onto a paper medium while deleting the same data from its prior location within the system.” ¶ [[35], [0030].).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined removing from the local register the respective cryptocurrency values associated with the plurality of cryptocurrency wallet addresses as explained in DeCastro, to the known invention of Winklevoss, to prevent fraud involving digital assets. DeCastro, ¶¶ [0030], [0055].

Regarding Claim 2, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 1 as explained above.
Winklevoss further discloses
further comprising: receiving from the user, via a website, a vault creation request, wherein the controlling comprises controlling the local storage to store the plurality of cryptocurrency vault addresses in response to the vault creation request.  
(See at least col. 23:25–33, where “digital asset accounts and/or digital wallets may be generated by an entity upon receipt of a request to transfer digital assets to the entity and/or may be pre-generated at the time that security measures (e.g., a vault storage system) is set up, to name a few. The digital asset accounts each may be associated with unique private-public key pairs (which may include a plurality of private keys). In embodiments, the key pairs may be created as part of the digital wallet creation process.” “[A] user of a digital asset network may provide one or more keys or key segments to the key storage service for storage. Keys or key segments may be provided to the storage service via email or other electronic data transfer, any of which may be secure or otherwise encrypted. A user may use software to generate a wallet with one or more private keys and/or to divide the keys into segments. The software may include the ability to transmit, e.g., via a secure connection, the keys or key segments to the secure storage company. In embodiments, keys may be delivered to a key storage company in person, via mail, or via fax. Such keys may be stored in accordance with the secure and cold storage vault security mechanisms discussed herein, which may include dividing the keys into segments if not already divided. Keys may also be generated at the secure storage company, e.g., at the secure storage site. Accordingly, a user may log into a website or otherwise connect to a portal for accessing wallet generation software.” Col. 37:34–52.)

Regarding Claim 3, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 1 as explained above.
Winklevoss further discloses
further comprising: selecting a second subset of the plurality of cryptocurrency wallet addresses; transferring respective second cryptocurrency values associated with the second subset of the plurality of cryptocurrency wallet addresses stored on the local register to a second vault address of the plurality of cryptocurrency vault addresses, wherein transferring the respective second cryptocurrency values comprises removing, from the local register, the respective second cryptocurrency values associated with the second subset of the plurality of cryptocurrency wallet addresses; storing a second private key of the second vault address on the local storage in association with the second vault address; splitting the second private key into second multiple codes and distributing the second multiple codes to a second plurality of offline locations; removing the second private key from the local storage; and recording a total cryptocurrency value of the second vault address on the local storage.  
(Duplication of parts has no patentable significance unless a new or unexpected result is produced. MPEP § 2144.04(VI)(B). Here, these limitations are identical as those recited in Claim 1 except “first” is replaced with “second” throughout. Thus, these limitations describe a duplication of the method steps indicated in Claim 1 for “a first subset of wallet address” but for a “second subset of the wallet addresses.” Further, the identical result is obtained: values of wallet address are transferred to a vault address, a private key is stored, split, distributed, and removed from local storage, and a total value of the vault address is recorded in the same manner as described in Claim 1. Accordingly, these limitations are not patentable distinct from those in Claim 1 and rejected similarly.)

Regarding Claim 4, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 3 as explained above.
DeCastro further discloses
further comprising: restoring, for each wallet address of the first subset, the cryptocurrency values associated with the wallet address from the first vault address.
(Examiner interprets this limitation as transferring the private keys associated with bitcoin public address from a vault (cold storage) to a (hot) wallet. 
See at least ¶ [0025], “Transfers/ transactions may be conducted between two devices/applications in "cold" mode (i.e., cold to cold), two in "hot mode (hot to hot), and/or cold to hot/hot to cold.” “Advantageously, the invention can track data relating to transfers and transactions (amounts, personal identifying information of the parties, date, time, currency, exchange rates, "color" features, etc.) in the device (e.g., in cold mode) and correlate said data with the system of the invention to prevent fraud and double-spending/double-billing.” ¶ [0030].
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 4.

Regarding Claim 5, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 1 as explained above.
NPL Coinbase further discloses
further comprising: selecting the first subset of the plurality of cryptocurrency wallet addresses based on cryptocurrency values associated with the plurality of cryptocurrency wallet addresses and a target range for total cryptocurrency value within the digital wallet.  
(See at least p. 001, where “During a normal week, the largest transaction on Coinbase might only account for 5% of total customer deposits. So it’s not necessary to keep 100% of funds available at any given time. Instead, we can safely move about 90% of those funds offline. We do this by taking the sensitive data that would normally reside on our servers (the “private keys” which represent the actual bitcoins) and moving it to USB sticks and paper backups.” “As long as you control less than 5-10% of all customer deposits on Coinbase, you shouldn’t see any delay and your withdrawal will happen instantly.” p. 004; See also, Figure p. 005 identifying the percentage of cryptocurrency in hot (8.3%) and cold (87%) storage. 
	Examiner notes that NPL Coinbase in this instance is not being uses as a teaching reference. Thus, a It would have been obvious to one of ordinary skill in the art at the time of filing to have calculated metrics comprising aggregated prepayment speeds and loss ratios, storing these tracked and calculated metrics in a database, and providing a comparison rationale to combine is required.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to select the first subset of wallet addresses for transfer from a “hot” wallet to cold storage based on values of the wallet addresses and a target range for total cryptocurrency value within the digital wallet as explained in NPL Coinbase, to the known invention of Winklevoss, with the motivation to “provide[ ] an important security measure against theft or loss of bitcoins.” NPL Coinbase, p.001.

Regarding Claim 6, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 4 and the restoring as explained above.
Winklevoss further discloses
wherein the restoring comprises: identifying, for each wallet address of the first subset, the cryptocurrency value transferred from the wallet address to the first vault address, and transferring, for each wallet address of the first subset, the identified cryptocurrency value from the first vault address to the wallet address.
(This limitation describes a typical cryptocurrency transaction from a wallet to a vault (offline storage) (cold storage). See, Col. 13:27– 41. See also at least Fig. 2 and associated text col. 12:1–14. Vault accounts 320 may be digital wallets. Col. 49:65–6. Alternatively, See NPL Coinbase at figure p. 005, displaying transactions from a hot wallet to cold storage and “transactions waiting for sufficient funds in hot wallet” which reasonably suggests the transfer of funds from cold storage to a hot wallet.)
 
Regarding Claim 7, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 6 and transferring the identified cryptocurrency value from the first vault address to the wallet address of the first transfer set as explained above.
Winklevoss further discloses
wherein the transferring the identified cryptocurrency value from the first vault address to the wallet address comprises: restoring the first private key on the local storage, and 
(Winklevoss discloses splitting the private key into one or more segments 80 for cold storage. Col. 34:35–7. “[I]n order to reassemble one complete key, all N segments may have to be reassembled together. Col. 35:17–9. “In a step S3510, the private key segments may be transmitted to a device and/or account corresponding to the user. … In embodiments, the system may decrypt, reassemble, and/or decipher private keys and/or key segments before returning the keys and/or key segments to a user. In embodiments, a user may be provided with the option of having the system perform the decrypting, reassembling, and/or deciphering steps. In embodiments, software may be provided to a user to enable such steps to be performed by a user or under a user's control. In embodiments, the computer system may never decrypt keys or key segments that were encrypted by a user. Accordingly, in step S3510, the user may be provided with key segments and/or reassembled keys, which may be in various states of security (e.g., ciphered, segmented, and/or encrypted).” Col. 40:41–58; Fig. 12A. As explained above, “private keys [ ] represent the actual bitcoins.” Alternatively, NPL Coinbase, p. 001.)

using the restored first private key to transfer the identified cryptocurrency value from the first vault address to the wallet address.  
(This imitation describes a typical cryptocurrency transaction that requires the private key to transfer assets from the vault to the wallet. Vault accounts 320 may be digital wallets. Col. 49:65–6. “Digital assets [cryptocurrency] may be associated with a digital asset account, which may be identified by a digital asset address. A digital asset account can comprise at least one public key and at least one private key, … One or more digital asset accounts may be accessed and/or stored using a digital wallet, and the accounts may be accessed through the wallet using the keys corresponding to the account.” Col. 16:51–9. A private key in the context of a digital math-based asset, such as bitcoins, may be a sequence such as a number that allows the digital math-based asset, e.g., bitcoins, to be transferred or spent. In embodiments, a private key may be kept secret to help protect against unauthorized transactions. In a digital asset system, a private key may correspond to a digital asset account, which may also have a public key or other digital asset account identifier.” Col. 17:41–8.)

Regarding Claim 9, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 4 as explained above.
Winklevoss further discloses
further comprising, discarding the first vault address after restoring cryptocurrency value associated with each wallet address of the first subset.  
(See at least col. 78:10–1, where “all temporary wallets are discarded after use.”  Vault accounts 320 may be digital wallets. Col. 49:65–6. The vault (cold) wallet is no longer used after the cryptocurrency is transferred back to a “hot” wallet.)

Regarding Claim 11, the limitations are not substantially different than a combination of previously presented claims.  For each limitation below, the limitations are rejected, mutatis mutandis, based on Winklevoss, DeCastro, and NPL Coinbase for the same rationale presented in the indicated claim number following the limitation. 

A method comprising: with a multi-user cryptocurrency host computer system: storing, on a local register of the multi-user cryptocurrency host computer system, a plurality of cryptocurrency wallet addresses for a digital wallet of a user of the multi-user cryptocurrency host computer system; controlling a local storage to store a plurality of cryptocurrency vault addresses for the user; transferring cryptocurrency values associated with a subset of the plurality of cryptocurrency wallet addresses stored on the local register  to one of the plurality of cryptocurrency vault addresses for the user, wherein the transferring comprises removing, from the local register, the cryptocurrency values associated with the subset of the plurality of cryptocurrency wallet addresses; recording a total cryptocurrency value of the one of the plurality of cryptocurrency vault addresses at the local storage; and 
(Claim 1)

maintaining a target range for total cryptocurrency value within the digital wallet.  
(Claim 5)

Regarding Claim 12, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 11 and the subset of the plurality of cryptocurrency wallet addresses as explained above.
Winklevoss further discloses
wherein the subset of the plurality of cryptocurrency wallet addresses is associated with Bitcoin.  
(See at least Col. 1:36, “bitcoin”)

Regarding Claim 13, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 11 and maintaining the target range for total cryptocurrency value within the digital wallet as explained above.
NPL Coinbase further discloses
wherein the maintaining the target range for total cryptocurrency value within the digital wallet comprises: selecting the subset of the plurality of cryptocurrency wallet addresses 
(See at least p. 005, where “We have a dashboard internally showing various stats on customer deposits - including what percentage is stored online, offline, and in user wallets, along with a list of currently pending transactions due to insufficient funds live on the server. They automatically go out once funds are restored to the live servers.  The Figure on p. 005 discloses “Transactions waiting for sufficient funds in hot wallet.” Here, a user’s crypto is transferred to their hot wallet [transfer set restored] when “there are insufficient funds in the hot wallet” to complete a pending transaction necessitating a transaction from offline (cold) storage to the hot wallet to complete the pending transaction. The target range is “sufficient funds for the pending transaction”.)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 13.

Regarding Claim 14, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 13 and the restoring as explained above.
Winklevoss further discloses
wherein the restoring 
(This limitation explains that for a particular user, assets from their hot wallet transferred to cold storage and that same value transferred back to the hot wallet. Winklevoss discloses a ledger to track this information. See, col. 10:59–col. 11:5. Winklevoss explains that “In digital asset systems such as Bitcoin, digital inputs and outputs cannot be subdivided. For example, if a first digital asset account is initially empty and receives a transaction output of 20 BTC (a bitcoin unit) from a second digital asset account, the first account then stores that 20 BTC output for future use as a transaction input. To send 15 BTC, the first account must use the entire 20 BTC as an input, 15 BTC of which will be a spent output that is sent to the desired destination and 5 BTC of which will be an unspent output, which is transaction change that returns to the first account.” Col. 13:52–62.)

Regarding Claim 15, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 14 and transferring the identified cryptocurrency value from the one of the plurality of cryptocurrency vault addresses to the subset of the plurality of cryptocurrency wallet addresses as explained above.
The remaining limitations of Claim 15 are not substantively different than those presented in Claim 7 and are therefore, rejected, mutatis mutandis, based on Winklevoss, DeCastro, and NPL Coinbase for the same rationale presented in Claim 7 supra.


Regarding Claim 16, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 15 and the restoring the private key at the local storage as explained above.
Winklevoss further discloses
wherein the restoring the private key at the local storage comprises: receiving at least a portion of a plurality of codes for the private key, via a plurality of restoration interfaces, each restoration interface being communicatively coupled to a respective one of a plurality of distributed storage locations, and assembling the received codes into the private key.  
(“[I]n order to reassemble one complete key, all N segments may have to be reassembled together. Col. 35:17–9. “In a step S3510, the private key segments may be transmitted to a device and/or account corresponding to the user. … In embodiments, the system may decrypt, reassemble, and/or decipher private keys and/or key segments before returning the keys and/or key segments to a user. In embodiments, a user may be provided with the option of having the system perform the decrypting, reassembling, and/or deciphering steps. In embodiments, software may be provided to a user to enable such steps to be performed by a user or under a user's control. In embodiments, the computer system may never decrypt keys or key segments that were encrypted by a user. Accordingly, in step S3510, the user may be provided with key segments and/or reassembled keys, which may be in various states of security (e.g., ciphered, segmented, and/or encrypted).” Col. 40:41–58. Fig. 10A (host computer communicatively coupled to plurality of storage locations). Fig. 9A. 
Examiner interprets “restoration interface” as a webpage. Spec., ¶ [0111]. “[E]ach private key [is] stored in vaults 70 for cold storage may be divided into one or more [key] segments 80.” Col. 34:35–7. “[a] key reader 40 may be provided to assemble, read, 50 and/or de-crypt the keys or key segments. Col. 26:49–50. “An input device may be used for manual entry of keys and/or key segments into one or more computers so that the computer may further process [assemble] the key segments.” Col. 26:67–col. 27:3. “reassembled keys may be input directly into a networked computer 20, which may then be used to access one or more digital wallets and/or perform one or more transactions. Key reader 40 and/or corresponding software (e g, running on a computer operationally connected to the key reader) may be programmed or otherwise designed to assemble key segments into completed keys. Key reader 40 and/or corresponding software ( e.g., running on a computer operationally connected to the key reader) may also correlate the private keys with their corresponding public keys, optionally using the reference number master list. In embodiments, one or more pieces of software may be used to retrieve, decrypt, assemble, and/or decipher keys and/or key segments. In embodiments, such software may be run on any of one or more secure storage system computers and/or user devices. Fig. 3 discloses a website have multiple tabs or interfaces for inputting data.)

Regarding Claim 17, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 13 and restoring the selected transfer set to maintain the target range as explained above.
The remaining limitations of Claim 17 are not substantively different than those presented in Claim 9 and are therefore, rejected, mutatis mutandis, based on Winklevoss, DeCastro, and NPL Coinbase for the same rationale presented in Claim 9 supra.

Regarding Claim 18, the limitations are not substantially different than a combination of previously presented claims.  For each limitation below, the limitations are rejected, mutatis mutandis, based on Winklevoss, DeCastro, and NPL Coinbase for the same rationale presented in the indicated claim number following the limitation or the cited reference, as applicable.
A multi-user cryptocurrency host computer system comprising: 
(Claim 1)
one or more processors; a non-transitory computer readable medium storing instructions; a local storage
(Winklevoss, col. 22:4–8, 45–9)

a local storage storing, for each of a plurality of users of the host computer system, a plurality of cryptocurrency vault addresses for the user; and a local register storing, for each of the plurality of users, a plurality of cryptocurrency wallet addresses for a digital wallet of the user; 
(Claim 1)

wherein the instructions, when executed, cause the multi-user cryptocurrency host computer system to: 
(Winklevoss, col. 29:3–6)

for cryptocurrency value of the vault address on the local storage; and
(Claim 1)
maintain a target range for total cryptocurrency value within the digital wallet.  
(Claim 5)

Regarding Claim 19, Winklevoss, DeCastro, and NPL Coinbase disclose
The system of Claim 18 and the computer readable medium [ ] includes instructions that when executed by the processor control the processor as explained above.
The remaining limitations of Claim 19 are not substantively different than those presented in Claim 2 and are therefore, rejected, mutatis mutandis, based on Winklevoss, DeCastro, and NPL Coinbase for the same rationale presented in Claim 2 supra.

Regarding Claim 20, Winklevoss, DeCastro, and NPL Coinbase disclose
The system of Claim 18 and maintaining the target range for total cryptocurrency value within the digital wallet as explained above.
The remaining limitations of Claim 20 are not substantively different than those presented in Claim 13 and are therefore, rejected, mutatis mutandis, based on Winklevoss, DeCastro, and NPL Coinbase for the same rationale presented in Claim 13 supra.

Regarding Claim 21, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 18 and instructions, when executed, cause the one or more processors to perform steps as explained above.
The subsequent limitations are not substantially different than a combination of previously presented claims.  For each limitation below, the limitations are rejected, mutatis mutandis, based on Winklevoss, DeCastro, and NPL Coinbase for the same rationale presented in the indicated claim number following the limitation or the cited reference, as applicable.

store, on the local storage [vault], at least one private key associated with one or more of the plurality of cryptocurrency wallet addresses[;] split the at least one private key stored on the local storage into multiple codes and distribute the codes to a plurality of offline locations; and remove the at least one private key from the local storage.  
(Claim 1)

Regarding Claim 22, Winklevoss, DeCastro, and NPL Coinbase disclose
The method of Claim 1 and the transferring as explained above.
Winklevoss further discloses
wherein the transferring is completed after the distributing the multiple codes.   
(“multiple codes” is interpreted in view of Applicant’s Specification as private key segments. Spec., ¶ [0106]. See at least Fig. 9A and associated text col. 34:33–8, “FIG. 9A is a schematic diagram of a cold storage vault system in accordance with exemplary embodiments of the present invention. In embodiments, each private key to be stored in vaults 70 for cold storage may be divided into one or more segments 80. In embodiments, each segment can be stored in a separate vault 70. … Each vault may then be located at different locations, e.g., Locations A, B, and C. In embodiments, each vault (e.g., 70-Aa, 70-A2, 70-A3) may be located at different locations in the same general vicinity ( e.g., the general vicinity of Location A, which may be New York City).”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694